Title: To James Madison from Richard Henry Lee, 27 December 1784
From: Lee, Richard Henry
To: Madison, James


Dear Sir,
Trenton decr. 27. 1784
Your favor of the 11th. reached me ten days after its date and after the post had gone out for that week, so that I fear this letter will not get to Richmd. before the adjournment. The proceedings of last Assembly respecting B. debts have not yet been before Congress, because they have not arrived at this place. It seems that they were deposited in Mr. Hardys Trunk which a variety of accidents have prevented him from getting brought here before the adjournment of Congress, which took place on the 24th. They have determined to make New York the place of their temporary residence, & the permanent one is to be on the banks of Delaware within 8 miles of this place, where the fœderal buildings are to be erected as soon as possible. The new Congress meets on the first Monday in Novr. annually. Now it is plain that since the meeting of our Assembly is not until late in October, and as they seldom convene until long after the stipulated time, there is no probability of Virginia being represented for a considerable time after the fœderal time appointed. North Carolina [is] in the same situation, and to avoid the inconvenience has already sent forward her choice of Delegates for 1786 to take their seats on the 2d. monday in Novr. 1785. The Confederation says, to meet on the 1st. Monday, yet the Credentials of most States, & ours among the number, has it From the 1st. Monday, which inaccuracy has caused some debates in Congress, and is fitted to exclude Members for one day, and thereby, in some instances may be productive of inconvenience—this should be alter’d in our next form. I think that the Assize law will improve much the dispensation of Justice in our Country a thing devoutly to be wished. I am very apprehensive that a war with the Southern Indians will take place. Land Speculators, & Spanish jealousy will probably force it on, before our treaty with them can take place. We have such momentous concerns with the two courts of Madrid & London, that we shall be obliged to send special Ministers to each of them, or else a war may be the consequence of neglect. Mr. Madison has been nominated for Spain, and is much approved by the Southern States. The conversation concerning a Continental Convention has ceased for some time, so that perhaps it may not be revived again. The pointed manner in which Spain insists upon the exclusive navigation of Mississippi renders it of more important consequence to explore & improve the navigation of the waters running thro our States. In a few days I proceed to N. York, having given a little time for fitting a Presidents House there. The Members of Congress, except two or 3, are already departed for N. York & Philadelphia.
